Citation Nr: 9919621	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  96-00 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for a bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from November 1983 to 
November 1987 and from August 1989 to March 1995.

The instant appeal arose from a July 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Columbia, South Carolina, which, in part, granted a claim 
for service connection for a bipolar disorder, which was 
assigned a 10 percent disability evaluation.  This case was 
remanded by the Board of Veterans' Appeals (Board) in April 
1997 and in December 1998 for further development.

The appellant, in his January 1996 appeal statement, seems to 
have raised a claim for a gastrointestinal disorder, 
including stomach aches and diarrhea, secondary to the 
medication he takes for his service-connected bipolar 
disorder.  Since this issue has not been developed by the RO, 
it is referred to the RO for appropriate action.  The issue 
is not inextricably intertwined with the issue on appeal and 
therefore would have no effect on whether a rating in excess 
of 10 percent for bipolar disorder is warranted.  Kellar v. 
Brown, 6 Vet.App. 157 (1994).


FINDING OF FACT

The appellant's service-connected bipolar disorder is 
currently in remission due to regular medication.  The 
medical evidence of record does not contain findings showing 
that as a result of his service-connected bipolar disorder 
the veteran had definite impairment of social and industrial 
adaptability.  Since service his bipolar disorder has not led 
to occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as:  depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, recent 
events).


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bipolar 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.130, Diagnostic Code 
9432 (1998); 38 C.F.R. § 4.132, Diagnostic Code 9206 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased rating is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet.App. 78 (1990).  That 
is, he has presented a claim which is plausible.  Generally, 
a claim for an increased evaluation is considered to be well 
grounded.  A claim that a condition has become more severe is 
well grounded where the condition was previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).

VA has a duty to assist the appellant to develop facts in 
support of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
All necessary development was performed.  The veteran 
underwent three VA examinations and psychological testing, 
and this case was remanded twice for further development.  He 
was requested to provide information on current or past 
treatment for his service-connected disorder which had not 
been associated with the claims folder, but he has not 
asserted that there are missing, relevant records.  For these 
reasons, the Board finds that VA's duty to assist the 
appellant, 38 U.S.C.A. § 5107(a) (West 1991), has been 
discharged.  Furthermore, the undersigned finds that this 
case has been adequately developed for appellate purposes.  A 
disposition on the merits is now in order.

In evaluating the appellant's request for an increased 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1995 & 
1998).  In so doing, it is the Board's responsibility to 
weigh the evidence before it.  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 1991).

A review of the veteran's service medical records from his 
first period of service are silent as to any psychiatric 
disorder.  Likewise, his July 1989 enlistment examination for 
his second period of service noted that a psychiatric 
evaluation yielded normal findings.  The veteran was 
hospitalized from January 18, 1990, to January 22, 1990, with 
a final diagnosis of "adjustment disorder with depressed 
mood, manifested by poor adaptability with the new job, with 
additional stress of a new infant."  He was seen for mental 
health outpatient follow-up several times after his discharge 
from the hospital.

The next evidence of psychiatric problems noted in the 
service medical records was in April 1994 when the veteran 
complained of feeling anxious and depressed, and he was 
assessed with adjustment disorder with mixed emotional 
features.  He was then evaluated by a psychiatrist and was 
assessed with "major depression, single episode, moderate."  
He was started on Paxil, but that medication was discontinued 
as he appeared to derive no benefit from it.  Follow-up 
records show that the veteran seemed to improve until August 
1994.  That month, he experienced a decreased need for sleep, 
elevated mood, increased energy, rapid speech, and increased 
productivity, libido, spending, and self-esteem.  Medical 
records indicate that following his report of hearing African 
chanting and seeing a man's face expand and contract in an 
airport, he was hospitalized for 4 days.  A follow-up 
psychiatric evaluation assessed bipolar disorder and the 
veteran was started on Lithium Carbonate.

An October 1994 Medical Board report diagnosed the veteran 
with bipolar disorder in partial remission.  His degree of 
impairment for civilian social and industrial adaptability 
was considered mild to moderate.  A Physical Evaluation Board 
found the veteran unfit for further military service 
secondary to his bipolar disorder.

The veteran filed his initial claim for VA disability 
compensation benefits in March 1995.  An April 1995 VA 
examination report noted that the veteran reported having a 
good appetite and sleeping well.  He indicated that he was 
currently taking care of his two small children.  He denied 
any recent auditory or visual hallucinations, impulsive 
spending episodes, or racing thoughts.  He denied difficulty 
with memory and concentration.  He also denied feelings of 
anxiety and recent manic or depressed episodes.

Objectively, the veteran was well-nourished, casually 
dressed, pleasant, and cooperative.  He was fully oriented, 
speech was normal, and his mood was good.  Affect and form of 
thought were proper.  Attention, concentration, memory, 
comprehension, insight, and judgment were all good.  The 
examiner concluded that the veteran did have bipolar disorder 
which was in remission.  The examiner found it likely that 
the veteran would "do well at this point."  He did indicate 
that the veteran would have difficulties from time to time.

Service connection was granted for a bipolar disorder in July 
1995, and a 10 percent disability evaluation was assigned.  
In his appeal statement, received by the RO in January 1996, 
the veteran reported that an increased rating was warranted 
because there were "emotional tensions in trying to be a . . 
.  productive member of this society."  He reported that he 
had difficulty seeking employment and believed he was looked 
over for several jobs secondary to his bipolar disorder.  He 
reported that he was currently employed but had taken a 
$15,000 pay cut.  He also indicated that more compensation 
was warranted for "being uprooted from a military career" 
and for his concerns about future emotional problems.

The case was remanded by the Board in April 1997 for another 
VA examination and for the RO to have the opportunity to 
evaluate the veteran using the new mental disorders criteria 
which had become effective in November 1996.  Pursuant to the 
Board's remand, the veteran underwent a VA mental disorders 
examination in June 1997.  The claims folder was reviewed by 
the examiner.  The veteran reported that he was employed 
full-time at a tool and die shop where he had been working 
for a year but that he was trying to get back into his career 
field of journalism.  He indicated that he golfed for 
recreation.

The veteran reported fair emotional functioning and that his 
symptoms were stable due to his medication.  He did comment 
on feelings of depression.  Objectively, the veteran was 
friendly and cooperative, and he was deemed a valid historian 
by the examiner.  Cognitive processes were intact, and 
judgment and insight were good.  His remote memory appeared 
poor, but his recent memory was intact.  His mood was normal, 
and he denied visual and auditory hallucinations.  His affect 
was appropriate, and he was fully oriented.  The examiner 
noted that "[b]i-polar symptoms appear to be controlled by 
continuous medication."  The diagnosis was bipolar disorder 
in remission.  

His Global Assessment of Functioning (GAF) score was 81, and 
the examiner noted "[a]bsent or minimal symptoms."  The 
examiner reported:  "No more than every day problems are 
concerned.  His depressed mood appears transient in nature 
and does not currently appear to cause deficiencies in work, 
family relations, judgment and thinking.  He appears to 
currently fall well within the normal limits of emotional 
functioning."

In December 1997 the veteran underwent VA psychological 
testing.  He took numerous psychological tests and was 
interviewed.  He was noted to be a reliable and accurate 
informant.  At the time of the testing, the veteran was 
employed in sales for a newspaper.  It was noted that since 
beginning Lithium treatment, the veteran had no further 
depressive or manic episodes.  His mood was elevated, but 
"not abnormally so."  Results of the Beck Depression Scale 
were within normal limits, indicating no report of 
significant depressive symptoms at that time.  Results of 
intelligence, memory, information processing, and cognitive 
testing were essentially within normal limits.

A tendency to impulsivity or distractibility was noted, and 
it was suggested that such a tendency might be attributable 
to the bipolar disorder.  However, the examiner found that 
the veteran's bipolar disorder was "in good remission at the 
present time."  The examiner concluded that "overall, there 
are no cognitive deficits that would importantly affect [sic] 
the employability of the [veteran], but problems arising from 
his psychiatric condition could be an impediment to 
maintaining stable employment."

The veteran underwent another VA mental disorders examination 
in January 1998.  The examiner specifically noted that the 
claims folder and the December 1997 psychology test results 
were reviewed.  The veteran reported that he believed his 
marriage had been damaged by his bipolar disorder.  
Objectively, his affect was animated and his mood was 
euthymic.  Sensorium was clear, there was no gross evidence 
of psychosis, and insight and judgment were reasonably 
preserved.  The veteran was very concerned about relapse.

The examiner concluded that there "d[id] not appear to be . 
. . major impairment in the areas of work, school, nor was 
any major mood disorder noted . . . ."  The examiner also 
found the veteran "free of any major anxiety disorder, 
suspiciousness, panic attacks, significant sleep 
difficulties, or memory problems."  The diagnosis was 
bipolar disorder in partial remission, and the current and 
past year's GAF score was 81.  The examiner did state that 
"[t]he veteran's overall level of social, vocational, and 
industrial adjustment appears to be reasonably intact at the 
present time although it is impossible to predict his 
vulnerability for future attacks at the present time."

Initially, the Board notes that the pertinent regulations 
governing evaluations for mental disorders were recently 
amended, effective November 1996.  The United States Court of 
Veterans Appeals (hereinafter Court) has stated that where 
the law or regulation changes during the pendency of a case, 
the version most favorable to the veteran will generally be 
applied.  See West v. Brown, 7 Vet.App. 70, 76 (1994); Hayes 
v. Brown, 5 Vet.App. 60, 66-67 (1993); Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991).  A recent opinion of the VA Office 
of the General Counsel held that whether the amended mental 
disorders regulations are more beneficial to claimants than 
the prior provisions should be determined on a case by case 
basis.  VA O.G.C. Prec. 11-97 (Mar. 25, 1997).  Prior to 
certifying the case to the Board, the RO readjudicated the 
appellant's claim with consideration of the amended rating 
criteria for mental disorders.

The veteran's psychiatric disorder is currently rated as 10 
percent disabling under Diagnostic Code 9432 for bipolar 
disorder.  Prior to November 1996, the criteria for 100, 70, 
50, 30, and 10 percent ratings for bipolar disorder were as 
follows:


Active psychotic manifestations of such 
extent, severity, depth, persistence or 
bizarreness as to produce total social 
and industrial inadaptability.   [100 
percent]

With lesser symptomatology such as to 
produce severe impairment of social and 
industrial adaptability.  [70 percent]

Considerable impairment of social and 
industrial adaptability.  [50 percent]

Definite impairment of social and 
industrial adaptability.  [30 percent]

Mild impairment of social and industrial 
adaptability.  [10 percent]


38 C.F.R. § 4.132, Diagnostic Code 9206 (1996).  Bipolar 
disorders are now rated under the "General Rating Formula 
for Mental Disorders," Diagnostic Code 9432.  38 C.F.R. 
§ 4.130 (1998).  As amended, the regulation reads:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or, symptoms 
controlled by continuous medication.  [10 
percent]

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent]

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent]

38 C.F.R. § 4.130, Diagnostic Code 9440 (1998).  In addition, 
other related regulations were amended in November 1996.  
According to the amended rating criteria, when evaluating a 
mental disorder, the rating agency shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.126(a) 
(1998).  The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  However, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b) (1998).

Application of the old and amended regulations shows that 
medical evidence as to the severity of the veteran's service-
connected bipolar disorder is not sufficient to support a 
finding of functional impairment which is greater than the 
currently assigned 10 percent disability rating.  A review of 
the evidence of record does not demonstrate that the 
veteran's bipolar disorder warrants a rating in excess of 10 
percent under the old mental disorders criteria.  The three 
VA mental disorders examination provided to the veteran since 
service all diagnosed bipolar disorder in remission.  In 
addition, the veteran denied recent manic or depressed 
episodes during all three examinations.  

During his June 1997 VA examination he reported that his 
symptoms were stable due to his Lithium medication.  That 
examiner also found that the veteran had "[n]o more than 
every day problems."  His bipolar disorder was also not 
found to "cause deficiencies in work, family relations, 
judgment and thinking."

The examiner also stated that the veteran fell "well within 
the normal limits of emotional functioning."  His Global 
Assessment of Functioning (GAF) score was 81, and the 
examiner noted "[a]bsent or minimal symptoms."  
Psychological testing also did not show definite impairment 
of social and industrial capacity as the psychologist found 
"no cognitive deficits that would importantly affect [sic] 
the employability of the [veteran]."  While the Board notes 
that the psychologist did indicate that "problems arising 
from his psychiatric condition could be an impediment to 
maintaining stable employment", the Board does not find that 
this remark, phrased in hypothetical language ("could be"), 
supports an increased rating.

In fact, despite the veteran's complaints at the time of his 
January 1996 appeal statement that he was having difficulty 
finding a job, the evidence of record shows that the veteran 
worked full-time for more than a year.  Thereafter, the 
evidence shows that he did find a job in his field, the 
newspaper business, prior to the December 1997 psychological 
testing.  

The January 1998 VA examination report also did not reveal 
findings consistent with definite impairment of social and 
industrial adaptability.  That examiner concluded that there 
"d[id] not appear to be . . . major impairment in the areas 
of work, school, nor was any major mood disorder noted . . . 
."  Once again, the GAF score was 81.  The examiner did 
state that "[t]he veteran's overall level of social, 
vocational, and industrial adjustment appears to be 
reasonably intact at the present time."  While the examiner 
indicated that it was "impossible to predict his 
vulnerability for future attacks at the present time," an 
increased rating cannot be awarded based on the possible 
occurrence of future events.

The preponderance of the evidence of record demonstrates that 
insofar as his bipolar disorder symptomatology is concerned, 
he has mild, but not definite, impairment.  Thus, the Board 
finds that the examiners' conclusions, including the fact 
that the veteran's bipolar disorder is in remission, do not 
support the veteran's contentions that a higher rating is 
warranted.  

Likewise, the medical evidence in the file does not reflect a 
degree of occupational and social impairment which "more 
nearly approximates" the criteria for a 30 percent 
evaluation under new Diagnostic Code 9432.  38 C.F.R. § 4.7 
(1998).  Specifically, with respect to the criteria for a 30 
percent rating, the medical evidence does not reveal that the 
veteran has occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal).  The 1998 examiner found 
the veteran "free of any major anxiety disorder, 
suspiciousness, panic attacks, significant sleep 
difficulties, or memory problems."  As noted above, the 
examiners found the veteran's occupational and social 
abilities "reasonably intact" and without "major 
impairment."  For the reasons discussed above, the evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (1998).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) held that the rule articulated in Francisco did 
not apply to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Fenderson, No. 96-947, slip op. at 8-9; 
Francisco, 7 Vet. App. at 58.  

The Board notes that it has recharacterized the issue on 
appeal in order to comply with the recent opinion by the 
Court, in Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 
20, 1999).  In that case, the Court held, in pertinent part, 
that the RO had never properly provided the appellant with a 
statement of the case concerning an issue, as the document 
addressing that issue "mistakenly treated the right-testicle 
claim as one for an '[i]ncreased evaluation for service[-
]connected . . . residuals of surgery to right testicle' . . 
. rather than as a disagreement with the original rating 
award, which is what it was."  Fenderson, No. 96-947, slip 
op. at 17, emphasis in the original.  The Court then 
indicated that "this distinction is not without importance 
in terms of VA adjudicative actions," and remanded the 
matter for the issuance of a statement of the case .  Id.

As in Fenderson, the RO in this case has also misidentified 
the issue on appeal as a claim for an increased disability 
rating for the veteran's service-connected bipolar disorder, 
rather than as a disagreement with the original rating award 
for this condition.  However, the RO's October 1995 statement 
of the case and the subsequent supplemental statements of the 
case provided the veteran with the appropriate, applicable 
law and regulations and an adequate discussion of the basis 
for the RO's assignment of an initial disability evaluation 
for this condition.  In addition, the veteran's pleadings 
herein clearly indicate that he is aware that his appeal 
involves the RO's assignment of an initial disability 
evaluation.  Consequently, the Board sees no prejudice to the 
veteran in recharacterizing the issue on appeal to properly 
reflect the veteran's disagreement with the initial 
disability evaluation assigned to his service-connected 
bipolar disorder.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

The veteran was dissatisfied with his initial rating for 
bipolar disorder.  At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged ratings."  
Fenderson, No. 96-947, slip op. at 9.  In this case, the RO 
granted service connection and originally assigned a 10 
percent evaluation for a bipolar disorder as of the day 
following the veteran's separation from service, which has 
been confirmed and continued to the present time.  See 
38 C.F.R. § 3.400 (1998).  The Board has reviewed all the 
evidence dating from the time of the original claim and has 
determined that at no time from that time to the present has 
the evidence supported a rating in excess of 10 percent for 
the veteran's service-connected bipolar disorder.  Id.; 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
As noted above, the veteran has denied, and the medical 
evidence does not show, any manic or depressed episodes since 
service.



ORDER

A claim for entitlement to a rating in excess of 10 percent 
for bipolar disorder is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

